Title: From Thomas Jefferson to Joel Barlow, 25 December 1808
From: Jefferson, Thomas
To: Barlow, Joel


                  
                     Dear Sir
                     
                     Washington Dec. 25. 08.
                  
                  I return you Dr. Maese’s letter which a pressure of business has occasioned me to keep too long. I think an account of the manufactures of Philadelphia would be really useful, and that the manufactures of other places should be added from time to time as information of them should be recieved. to give a perfect view of the whole would require a report from every county or township of the US. perhaps the present moment would be premature, as they are in truth but just now in preparation. the government could not aid the publication by the subscription suggested by Dr. Maese, without a special law for it. all the purposes for which they can pay a single dollar are specified by law. the advantage of the veterinary institution proposed, may perhaps be doubled. if it be problematical whether physicians prevent death where the disease unaided would have terminated fatally, oftener than they produce it, where order would have been restored to the system by the process, if uninterrupted, provided by nature, and in the case of man who can describe the seat of his disease, it’s character, progress, & often it’s cause, what might we expect in the case of the horse, mute, & yielding no sensible & certain indications of his disease? they have long had these institutions in Europe. has the world recieved as yet one ioata of valuable information from them? if it has, it is unknown to me. at any rate it may be doubted whether where so many instititions of obvious utility are yet wanting, we should select this one to take the lead.—I return you Gibbon with thanks. I send you also, for your shelf of pamphlets, one which gives really a good historical view of our funding system, and of federal transactions generally from an early day to the present time. I salute you with friendship & respect.
                  
                     Th: Jefferson
                     
                  
               